Dismissed and Memorandum Opinion filed July 2, 2009







Dismissed
and Memorandum Opinion filed July 2, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00443-CR
NO. 14-09-00446-CR
NO. 14-09-00447-CR
NO. 14-09-00449-CR
____________
 
JONATHAN KELLY,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause Nos. 1187480,
1200337, 1200324, and 1199251
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to three counts of credit/debit card abuse and one count
of fraudulent use or possession of identifying information.  In each case, in
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on April 30, 2009, to confinement for thirteen months
in the State Jail Division of the Texas Department of Criminal Justice, the
sentences to run concurrently.  We dismiss the appeals.




In each
case, the trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in each record on appeal.  See
Tex. R. App. P. 25.2(d).  In each
case, the record supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeals.  
 
PER CURIAM
 
 
Panel consists of Justices Anderson, Guzman, and
Boyce.
Do Not Publish C Tex. R. App. P.
47.2(b)